Opinion filed June 30, 2011




                                                              In The


    Eleventh Court of Appeals
                                                            __________

                                                    No. 11-11-00049-CV
                                                        __________

                                 IN THE INTEREST OF J.A.C., A CHILD


                                        On Appeal from the 106th District Court
                                                 Gaines County, Texas
                                          Trial Court Cause No. 07-05-15427



                                        MEMORANDUM                            OPINION
           V.M. is the appellant in this appeal. By and through his attorney, he has filed a motion to
dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). See TEX. R. APP. P. 9.1(a). In the
motion, appellant’s attorney states that she “filed the appeal in an abundance of caution because
she could not get in contact with [appellant].” She further alleges that she has not had any
communication with appellant since January 20, 2011. The court finds good cause for granting
the motion to dismiss. Therefore, we dismiss the appeal.
           The motion to dismiss is granted, and the appeal is dismissed.


June 30, 2011                                                             PER CURIAM
       1
Panel consists of: Wright, C.J.,
McCall, J., and Hill, J.2

           1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

           2
               John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.